              Case 21-10040-BFK                   Doc 1     Filed 01/12/21 Entered 01/12/21 15:53:18                               Desc Main
                                                            Document     Page 1 of 13

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                730 Oakland LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  115 Park St., SE, Suite 200
                                  Vienna, VA 22180-4653
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Fairfax                                                         Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  730 N. Oakland St. Arlington, VA 22203
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
              Case 21-10040-BFK                      Doc 1       Filed 01/12/21 Entered 01/12/21 15:53:18                                      Desc Main
                                                                 Document     Page 2 of 13
Debtor    730 Oakland LLC                                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,                                                                                                                 Affiliated
     attach a separate list                       Debtor     3804 Wilson Boulevard LLC                                       Relationship            company



Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
             Case 21-10040-BFK      Doc 1       Filed 01/12/21 Entered 01/12/21 15:53:18                        Desc Main
                                                Document     Page 3 of 13
Debtor   730 Oakland LLC                                                      Case number (if known)
         Name


                                            Eastern District of
                                            Virginia (Alexandria
                                 District   Division)               When     1/12/21               Case number, if known   21-




Official Form 201            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 3
             Case 21-10040-BFK                   Doc 1       Filed 01/12/21 Entered 01/12/21 15:53:18                                  Desc Main
                                                             Document     Page 4 of 13
Debtor   730 Oakland LLC                                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
              Case 21-10040-BFK                 Doc 1       Filed 01/12/21 Entered 01/12/21 15:53:18                                 Desc Main
                                                            Document     Page 5 of 13
Debtor    730 Oakland LLC                                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 12, 2021
                                                  MM / DD / YYYY


                             X   /s/ Raymond C. Schupp                                                    Raymond C. Schupp
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Steven B. Ramsdell,                                                   Date January 12, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Steven B. Ramsdell, 33222
                                 Printed name

                                 Tyler, Bartl & Ramsdell, PLC
                                 Firm name

                                 300 N. Washington St.
                                 Suite 310
                                 Alexandria, VA 22314
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (703) 549-5000                Email address


                                 33222 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
            Case 21-10040-BFK                         Doc 1          Filed 01/12/21 Entered 01/12/21 15:53:18                   Desc Main
                                                                     Document     Page 6 of 13




 Fill in this information to identify the case:

 Debtor name         730 Oakland LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 12, 2021                        X /s/ Raymond C. Schupp
                                                                       Signature of individual signing on behalf of debtor

                                                                       Raymond C. Schupp
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 21-10040-BFK                         Doc 1        Filed 01/12/21 Entered 01/12/21 15:53:18                                        Desc Main
                                                                        Document     Page 7 of 13

 Fill in this information to identify the case:
 Debtor name 730 Oakland LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Arlington County                                               Real estate taxes                                                                                         $11,608.81
 Treasurer
 P.O. Box 1754
 Merrifield, VA
 22116-1754
 Arlington County                                               Water/sewer                                                                                                   $511.20
 Treasurer                                                      service
 P.O. Box 1752
 Merrifield, VA
 22116-1752
 Booze Plumbing and                                             Plumbing services                                                                                           $1,100.00
 Heating
 512 Maple Ave. West
 Vienna, VA 22180
 Cropp Metcalf                                                  Pest control                                                                                                  $150.00
 8421 Hilltop Rd.                                               services
 Fairfax, VA 22031
 Dominion Energy                                                Utility bill                                                                                                  $477.01
 P.O. Box 26543
 Richmond, VA 23290
 Home Depot Credit                                              Credit card                                                                                                       $6.34
 Services
 P.O. Box 9001030
 Louisville, KY
 40290-1030
 Internal Revenue                                               Penalty                                                                                                      Unknown
 Service
 400 N. 8th Street, Box
 76
 Stop Room 898
 Richmond, VA 23219
 JD Lawn Services                                               Lawn services                                                                                                 $175.00
 24746 James Monroe
 Hwy.
 Aldie, VA 20105-2742




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 21-10040-BFK                         Doc 1          Filed 01/12/21 Entered 01/12/21 15:53:18                                      Desc Main
                                                                          Document     Page 8 of 13


 Debtor    730 Oakland LLC                                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kolb Electric                                                  Electic services                                                                                            $1,100.64
 8530 Cinder Bed Rd.
 Suite 1400
 Lorton, VA 22079
 Meridian Landscaping                                           Lawn services                                                                                               $1,000.00
 11 Ruritan Rd.
 Sterling, VA 20164
 Snow Movers                                                    Snow                                                                                                      $10,224.00
 P.O. Box 957                                                   removal/ice/salt
 Severna Park, MD
 21146
 State Farm Insurance                                           Insurance                                                                                                   $4,312.00
 3 Ravinia Dr.                                                  premiums
 Atlanta, GA
 30346-2117
 Vernon Heating & Air                                           HVAC services                                                                                               $8,476.21
 42655 Trade West Dr.
 Sterling, VA 20166
 Washington Gas                                                 Utility                                                                                                       $440.52
 P.O. Box 37747
 Philadelphia, PA
 19101-5047




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-10040-BFK                         Doc 1          Filed 01/12/21 Entered 01/12/21 15:53:18                                Desc Main
                                                                     Document     Page 9 of 13
                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      730 Oakland LLC                                                                                           Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Catherine S. Schupp                                                                  10%                                        Member
 728 N. Oakland St.
 Arlington, VA 22203

 Raymond C. Schupp                                                                    80%                                        Member
 2404 16th St.
 Arlington, VA 22201

 Raymond R. Schupp                                                                    10%                                        Member
 1111 24th St., NW, Unit 104
 Washington, DC 20037


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date January 12, 2021                                                       Signature /s/ Raymond C. Schupp
                                                                                            Raymond C. Schupp

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    Case 21-10040-BFK   Doc 1    Filed 01/12/21 Entered 01/12/21 15:53:18   Desc Main
                                Document      Page 10 of 13


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        3804 Wilson Boulevard LLC
                        115 Park St., SE, Suite 200
                        Vienna, VA 22180-4653


                        Abby Wallisch & John Mullally
                        726 N. Oakland St.
                        Arlington, VA 22203


                        Arlington County Treasurer
                        P.O. Box 1752
                        Merrifield, VA 22116-1752


                        Arlington County Treasurer
                        P.O. Box 1754
                        Merrifield, VA 22116-1754


                        Atlantic Union Bank
                        P.O. Box 940
                        Ruther Glen, VA 22546


                        Booze Plumbing and Heating
                        512 Maple Ave. West
                        Vienna, VA 22180


                        Brian V. Ebert, Esq.
                        10555 Main St., Suite 650
                        Fairfax, VA 22030


                        Catherine Schupp
                        728 N. Oakland St.
                        Arlington, VA 22203


                        Cropp Metcalf
                        8421 Hilltop Rd.
                        Fairfax, VA 22031


                        Dominion Energy
                        P.O. Box 26543
                        Richmond, VA 23290


                        Emily Livingstone &
                        Matthew Kraft
                        730 N. Oakland St.
                        Arlington, VA 22203
Case 21-10040-BFK   Doc 1    Filed 01/12/21 Entered 01/12/21 15:53:18   Desc Main
                            Document      Page 11 of 13



                    Fallfax Center Associates
                    115 Park St., SE, Suite 200
                    Vienna, VA 22180-4653


                    Home Depot Credit Services
                    P.O. Box 9001030
                    Louisville, KY 40290-1030


                    Internal Revenue Service
                    400 N. 8th Street, Box 76
                    Stop Room 898
                    Richmond, VA 23219


                    James Douglas &
                    Birks and Aubrey Vaughan
                    732 Oakland St.
                    Arlington, VA 22203


                    JD Lawn Services
                    24746 James Monroe Hwy.
                    Aldie, VA 20105-2742


                    Jessica Angel & Austin Angel
                    722 N. Oakland St.
                    Arlington, VA 22203


                    Joseph F. Jackson, Esq.
                    Roth Jackson Gibbons Condlin
                    8200 Greensboro Dr., Suite 820
                    McLean, VA 22102


                    Kolb Electric
                    8530 Cinder Bed Rd.
                    Suite 1400
                    Lorton, VA 22079


                    Meridian Landscaping
                    11 Ruritan Rd.
                    Sterling, VA 20164


                    Park Street Development Corp.
                    115 Park St., SE, Suite 200
                    Vienna, VA 22180-4653
Case 21-10040-BFK   Doc 1    Filed 01/12/21 Entered 01/12/21 15:53:18   Desc Main
                            Document      Page 12 of 13



                    Rachel Reinhardt & Kyle Downer
                    734 N, Oakland St.
                    Arlington, VA 22203


                    Raymond C. Schupp
                    2404 16th St.
                    Arlington, VA 22201


                    Schupp Family Properties, LLC
                    115 Park St., SE, Suite 200
                    Vienna, VA 22180


                    Snow Movers
                    P.O. Box 957
                    Severna Park, MD 21146


                    State Farm Insurance
                    3 Ravinia Dr.
                    Atlanta, GA 30346-2117


                    Vernon Heating & Air
                    42655 Trade West Dr.
                    Sterling, VA 20166


                    Washington Gas
                    P.O. Box 37747
                    Philadelphia, PA 19101-5047


                    Waste Management of VA
                    P.O. Box 13648
                    Philadelphia, PA 19101


                    Wilson and Oakland, LLC
                    10640 Page Ave., Suite 240
                    Fairfax, VA 22030
            Case 21-10040-BFK                         Doc 1           Filed 01/12/21 Entered 01/12/21 15:53:18             Desc Main
                                                                     Document      Page 13 of 13



                                                               United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      730 Oakland LLC                                                                                Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for 730 Oakland LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 January 12, 2021                                                      /s/ Steven B. Ramsdell,
 Date                                                                  Steven B. Ramsdell, 33222
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for 730 Oakland LLC
                                                                       Tyler, Bartl & Ramsdell, PLC
                                                                       300 N. Washington St.
                                                                       Suite 310
                                                                       Alexandria, VA 22314
                                                                       (703) 549-5000 Fax:(703) 549-5011




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
